                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


GREGGORY A. ROLFE,

               Plaintiff,                            Case No. 6:16-cv-00096-JE

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR APPROVAL OF
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Greggory A. Rolfe brought this action seeking review of the Commissioner’s

final decision denying his application for Disability Insurance Benefits under the Social Security

Act. The Court reversed the Commissioner’s decision, remanded the case for further

proceedings, and entered Judgment on November 21, 2017.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $13,910.10 in attorney’s fees under 42 U.S.C. § 406(b). This

award represents 25% of Plaintiff’s unpaid retroactive benefits and auxiliary benefits, less the

administrative fee previously received by Plaintiff’s attorney. When issuing the § 406(b) check

for payment to Plaintiff’s attorney, the Commissioner is directed to send the full award of

$13,910.10, less any applicable processing or user fees prescribed by statute, to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Any amount withheld after all administrative and court attorney fees are paid

should be released to the claimant.

       IT IS SO ORDERED this ____          November
                              18th day of __________________ 2019.



                                                       /s/ John Jelderks
                                                      ___________________________________
                                                      JOHN JELDERKS
                                                      United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:16-cv-00096-JE
Page 2 of 2
